MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Nov 27 2019, 9:28 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEY FOR APPELLANT
      Michelle L. Woodward
      Pittman Law Firm
      Bedford, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      P.T. (minor child), by next                             November 27, 2019
      friend, Terry Tlustek,                                  Court of Appeals Case No.
      Appellant-Respondent,                                   19A-PO-1241
                                                              Appeal from the
              v.                                              Lawrence Circuit Court
                                                              The Honorable
      Ka. A.-L. (minor child) and Ki.                         Kelsey B. Hanlon, Special Judge
      A.-L. (minor child), by next                            Trial Court Cause Nos.
      friend Rachel Leaneagh,                                 47C01-1902-PO-189
      Appellees-Petitioners.                                  47C01-1902-PO-190




      Kirsch, Judge.


[1]   P.T., by next friend Terry Tlustek, (“P.T.”) appeals the trial court’s issuance of

      permanent protective orders against him in two separate cases, one for Ka. A.-

      L. (“Ka”) and one for Ki. A.-L. (“Ki”). He raises two issues, which we
      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019              Page 1 of 11
      consolidate and restate as whether sufficient evidence supported the trial court’s

      issuance of the protective orders for both Ka and Ki.


[2]   We affirm.


                                    Facts and Procedural History
[3]   Sisters Ka and Ki1 participated in a swimming program at Lawrence County

      Aquatics (“LCA”). Tr. Vol. 2 at 8-9. P.T., age eleven, also participated in the

      program. Id. at 8-9, 88. Ka and Ki would attend practice at least six times per

      week. Id. at 8. Between April of 2018 and February of 2019, P.T. touched and

      harassed Ka and Ki. Appellant’s App. Vol. II at 18-20 24-26. P.T. usually

      touched and annoyed them while all three were in the swimming pool, but on

      one occasion he did so when all three were at LCA but not in the pool itself.


[4]   P.T. touched both Ka’s and Ki’s buttocks. P.T. touched Ka’s buttocks two

      separate times. Tr. Vol. 2 at 26, 30. Ka described the incidents as follows:

      “[H]e would come up behind me, and he would use his hand and brush my

      bottom, and then my thighs, or my thighs; then my bottom.” Id. at 30. Ki, in

      turn, described the touching as follows: “[P.T.] was standing right next to me

      when I was doing a flip turn, and he put his hand on my butt.” Id. at 34. When

      P.T. touched Ka and Ki, he often smirked at them. Id. at 12, 26, 34-35.




      1
        While the record shows that Ka was born in 2004 and Ki was born in 2007, it does not divulge their dates of
      birth so we cannot determine their exact ages during each incident. However, it appears that that Ka was
      fourteen or fifteen during the incidents and that Ki was at least ten years old during the first incident and at
      least eleven by the time of the last incident in February of 2019. See Appellant’s App. Vol. II at 9, 13.

      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019                  Page 2 of 11
[5]   P.T. would also rub his body against Ka’s and Ki’s bodies. Ka described the

      incidents as follows:


              [H]e would come up behind me when I finally wasn’t looking at
              him, and he would bob and brush his entire body against my
              back, or if I was talking to someone else, he would come up and
              bob his body -- he would come up and be bobbing, and his whole
              body would brush against my front.


      Id. at 30-31. Ki described similar incidents; P.T. would rub his belly against

      Ki’s “front, my sides, and my back.” Id. at 36, 38. P.T. rubbed against Ki’s

      body approximately forty times. Id. at 36. This made Ki uncomfortable and

      scared. Id. at 37. Ki was afraid of P.T. partly because he was taller than her.

      Id. P.T. would also grab Ka’s and Ki’s feet. Id. at 12, 40. Both Ka and Ki

      frequently told P.T. to not touch them. Id. at 13, 28, 36. Ka told P.T six days

      per week to stay away from her. Id. at 28.


[6]   P.T. would also come very close to Ka and Ki outside the pool, particularly in a

      hallway just outside the pool. Id. at 15. Ka and Ki would go into the hallway,

      put mats on the floor, and do stretching exercises. Id. P.T. would follow them

      into the hall and place his mat between the girls’ mats, such that Ka and Ki

      could not do their stretching exercises without touching P.T. Id.


[7]   P.T. would come close to Ka and Ki in other ways they found distressing,

      including placing his face within inches of Ka’s and Ki’s buttocks. This

      occurred when Ka and Ki would stand on a diving block at the edge of the

      pool. As they stood on the block, P.T. would position himself just behind the


      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 3 of 11
       block, so his face was inches from each girl’s buttocks. Id. at 13-14; 38-39. This

       bothered Ka so much that each time she went to the pool, she would look for

       P.T.: “The first thing I would do is start scanning the pool area and making

       sure that he wasn’t there, and that if he was, I would know exactly where he

       was; that way, I could be away from that area.” Id. at 15.


[8]    Some of the incidents were unique to each girl. As to Ka, P.T. would rub his

       hand down the full length of Ka’s back, lift his hand to avoid Ka’s buttocks, and

       then run his hand down Ka’s thighs. Id. at 11. P.T. would sometimes corner

       Ka in the pool, and while doing so, brush his hand against Ka’s arm or bump

       her with his legs. Id. at 12-13.


[9]    In a January 14, 2019 incident, while Ka was swimming laps, P.T. brushed his

       side against Ka’s side, which made her “super uncomfortable.” Id. at 16.

       When Ka was stationary against the pool wall, P.T. approached Ka and pressed

       against her. Id. Ka told P.T. to stop, but he said that “he had no choice, he

       couldn’t help it.” Id. Ka used her elbows to push P.T. away “because it was

       really making me very uncomfortable.” Id. During this incident, P.T. touched

       Ka at least thirty times. Id. at 16-17. All these incidents made Ka stressed and

       anxious. Id. at 20-21.


[10]   As to Ki, P.T. massaged her ear, which made Ki uncomfortable and nervous.

       Id. at 37. On another occasion, Ki was playing cards with friends while sitting

       on the pool’s bleachers, P.T. and his sisters approached the group, and P.T.

       started “stomping around us, jumping off one part of the bleacher to another,


       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 4 of 11
       being really loud,” which made Ki uncomfortable. Id. at 40. As P.T. was

       introducing his sisters to Ki and her friends, P.T. thrust his finger close to Ki’s

       face, which made her uncomfortable. Id. On another occasion, P.T. spit a

       mouthful of water into Ki’s face. Id. at 39.


[11]   While P.T. claimed that some of the incidents were accidental, he admitted that

       some were intentional. Id. at 90. He also admitted that Ka and Ki often told

       him not to touch them. Id. In fact, he admitted that Ka told him once or twice

       per day not to touch her. Id. He also admitted to putting his face near each

       girl’s buttocks. Id. at 91.


[12]   On February 14, 2019, Rachel Leaneagh, Ka and Ki’s mother, filed two

       petitions for a protective order, one for Ka under cause number 47C01-1902-

       PO-189 and one for Ki under cause number 47C01-1902-PO-190. Appellant’s

       App. Vol. II at 17-22, 23-29. Each petition alleged that P.T. had committed a

       sex offense or stalking. Id. at 17, 23. Ka’s petition listed incidents occurring

       between April of 2018 and February of 2019, claiming that P.T. touched her

       buttocks and thighs, placed his hand near her groin, rubbed his body against

       her, grabbed her feet, placed his face near her buttocks, ran his hand down her

       back, breathed heavily while standing next to her, pointed his finger close to her

       face, and stomped and yelled next to her as she tried to play cards with her

       friends. Id. at 19-20. In her petition, Ki made allegations about similar

       incidents occurring during the same period. Id. at 24-26. Ki also alleged that

       P.T. touched her and bothered her in different ways; she claimed P.T. massaged



       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 5 of 11
       her ear, spit water in her face, and pointed his finger close to her face and

       yelled, “I’m not touching you! I’m not touching you!” Id. at 25.


[13]   On February 15, 2019, the trial court issued a temporary, ex parte order under

       each cause number, finding that both Ka and Ki proved by a preponderance of

       the evidence that P.T had committed a sex offense against each one of them;

       P.T. represented a credible threat, justifying the entry of temporary protective

       orders; P.T. should be enjoined from committing a sex offense against Ka and

       Ki; P.T. should be prohibited from harassing, annoying, telephoning,

       contacting, or directly or indirectly communicating with Ka and Ki; and P.T.

       should be ordered to stay away from the girls’ home and school. Id. at 35, 38.


[14]   On March 28, 2019, the trial court conducted a hearing regarding whether to

       make the temporary protective orders permanent. Tr. Vol. 2 at 2. As the

       hearing began, the trial court consolidated the cases. Id. at 5. At the end of the

       hearing, the trial court stated that the temporary, ex parte orders would “remain

       in effect until the court issues its final order[s].” Id. at 92.


[15]   On May 8, 2019, the trial court issued orders under each cause number, making

       identical findings and issuing identical orders, finding that both Ka and Ki had

       shown, by a preponderance of the evidence, that P.T. had stalked them and that

       this justified making the temporary protective orders permanent orders.

       Appellant’s App. Vol. II at 10-12, 14-16. The trial court enjoined P.T. from

       stalking Ka and Ki and from harassing, annoying, telephoning, contacting, or

       directly or indirectly communicating with Ka and Ki. Id. at 10, 14. The trial


       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 6 of 11
       court did allow P.T. to be at the same locations and events as Ka and Ki, but it

       ruled that P.T. must stay away from Ka and Ki by at least twenty-five feet. Id.

       at 11, 15. P.T. now appeals. We will supply additional facts as necessary.


                                       Discussion and Decision
[16]   P.T. argues that the permanent restraining orders were not supported by

       sufficient evidence because both Ka and Ki failed to prove by a preponderance

       of evidence that P.T. stalked each of them.2


[17]   We initially observe that Ka and Ki did not file an appellee’s brief, either

       individually or collectively. Where an appellee fails to file a brief, we do not

       develop arguments on that party’s behalf; rather, we may reverse upon a prima-

       facie showing of reversible error. Morton v. Ivacic, 898 N.E.2d 1196, 1199 (Ind.

       2008). Nevertheless, we are obligated to correctly apply the law to the facts to

       determine whether reversal is required. Geico Ins. Co. v. Graham, 14 N.E.3d 854,

       857 (Ind. Ct. App. 2014).


[18]   To obtain an order of protection under the Civil Protection Order Act, the

       petitioner must prove the allegations by a preponderance of the evidence. Ind.




       2
        P.T. also argues at length that the temporary restraining orders, issued because the trial court found that
       P.T. committed sex offenses against Ka and Ki, were not supported by sufficient evidence. However, the
       propriety of those orders is moot because the permanent protective orders superseded those temporary orders.
       See Nordman v. N. Manchester Foundry, Inc., 810 N.E.2d 1071, 1073 n.2 (Ind. Ct. App. 2004) (appellant’s
       argument that entry of temporary restraining order was erroneous was moot because the trial court entered a
       permanent injunction, which was final judgment and thus superseded the temporary restraining order.).




       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019              Page 7 of 11
       Code § 34-26-5-9(f). We will not reweigh the evidence or judge the credibility

       of the witnesses. A.S. v. T.H., 920 N.E.2d 803, 806 (Ind. Ct. App. 2010). A

       parent may file a petition for protective order on behalf of a child if a person has

       committed stalking under Indiana Code section 35-45-10-5. Ind. Code § 34-26-

       5-2(b). A person who stalks another person commits stalking, a Level 6

       felony.” Ind. Code § 35-45-10-5(a). “Stalking” refers to a “knowing or an

       intentional course of conduct involving repeated or continuing harassment of

       another person that would cause a reasonable person to feel terrorized,

       frightened, intimidated, or threatened and that actually causes the victim to feel

       terrorized, frightened, intimidated, or threatened.” Ind. Code § 35-45-10-1.

       “However, there is no requirement that the contact at issue be threatening on its

       face, and stalking may be found where other evidence is sufficient to prove that

       the contact amounted to harassment.” Maurer v. Cobb-Maurer, 994 N.E.2d 753,

       757-58 (Ind. Ct. App. 2013). “Harassment” is conduct “directed toward a

       victim that includes but is not limited to repeated or continuing impermissible

       contact that would cause a reasonable person to suffer emotional distress and

       that actually causes the victim to suffer emotional distress.” Ind. Code § 35-45-

       10-2.


[19]   We have found sufficient evidence for a stalking conviction where after the

       victim declined the defendant’s lunch invitations, the defendant continued to

       send the victim flowers and notes and to telephone the victim, even after she

       demanded that he stop. See Garza v. State, 736 N.E.2d 323, 325 (Ind. Ct. App.

       2000). We also found sufficient evidence for a stalking conviction where a


       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 8 of 11
       person followed a woman as she shopped from store to store and videotaped

       her shopping activities, which made her feel terrorized, frightened, intimidated,

       or threatened. Sandleben v. State, 29 N.E.3d 126, 131-32 (Ind. Ct. App. 2015).


[20]   Here, P.T. contends that the evidence for stalking was insufficient because Ka

       and Ki failed to prove that P.T.’s actions terrorized, frightened, intimidated, or

       threatened both girls and that P.T.’s actions would not have that impact on a

       reasonable person. In support, P.T. cites evidence that does not support the

       judgment. For instance, he mentions the testimony of Tina Howell (“Howell”),

       the safety coordinator at LCA, who investigated the incidents and concluded

       that P.T. was not bullying Ka and Ki and did not pose a threat to either girl.

       Tr. Vol. 2 at 59-66. Howell characterized P.T.’s touching of Ka and Ki as a

       mere annoyance. Id. at 66.


[21]   We reject P.T.’s request to reweigh the evidence and find that the evidence

       sufficiently established that P.T. stalked both Ka and Ki; that is, the evidence

       showed that P.T. knowingly or an intentionally engaged in a repeated course of

       conduct that would cause a reasonable person to feel terrorized, frightened,

       intimidated, or threatened and that actually caused Ka and Ki to feel terrorized,

       frightened, intimidated, or threatened. See Ind. Code § 35-45-10-1. We first

       observe that the intentional nature of P.T.’s conduct may be inferred from the

       conduct itself. Phipps v. State, 90 N.E.3d 1190, 1195-96 (Ind. 2018) (“[I]ntent

       can be inferred from a defendant’s conduct and the natural and usual sequence

       to which such conduct logically and reasonably points.”). Here, P.T. touched

       the girls innumerable times even though they often told him to stop. Tr. Vol. 2

       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 9 of 11
       at 12-17, 21, 28, 30, 34, 36-38, 40. P.T. even admitted that his behavior was

       intentional. Id. at 90. It was also reasonable to infer that P.T.’s non-touching

       behavior was intentional. See Phipps, 90 N.E.3d at 1095-96. Indeed, this is the

       only possible inference to be made from P.T. approaching Ka and Ki from

       behind when they were on the diving board and placing his face within inches

       of their buttocks. Tr. Vol 2 at 13-15, 37-38. Underscoring the intentional nature

       of P.T.’s conduct was that after he touched or bothered Ka or Ki, he often

       smirked at them. Id. at 12, 26, 34-35.


[22]   The evidence also sufficiently established that P.T.’s behavior frightened,

       intimidated, or threatened Ka and Ki. See Ind. Code § 35-34-10-1. Ka testified

       that she felt “super uncomfortable” when P.T. swam by her and brushed his

       body against her side. Id. at 16. She also testified:


               I would stress out before and after practice, because, before
               practice I would be stressing; thinking, oh, my goodness, I hope
               he’s not there, I hope he’s not gonna’ touch me, and then after
               practice, I -- if he had touched me, or came super close to me or
               something, then I would get stressed out and start feeling
               anxious, and be talking to my mom about it, which I’m glad she
               was there for me the whole time. And, it was just so stressful
               until the protective order was put up, and then I felt like I could
               finally relax, until the past week.


       Id. at 21.


[23]   P.T. rubbed against Ki’s body approximately forty times. Id. at 36. This made

       Ki uncomfortable and scared. Id. at 38. Ki testified that P.T. frightened her

       partly because he was taller than her. Id. at 37. Ki felt uncomfortable and
       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 10 of 11
       nervous when P.T. massaged her ear, and she also felt uncomfortable when

       P.T. stomped and yelled and thrust his finger close to her face. Id.


[24]   Moreover, it was reasonable for Ka and Ki to feel frightened, intimidated, or

       threatened by P.T.’s behavior. See Ind. Code § 35-34-10-1. Even though Ka

       and Ki warned P.T. countless times to stop touching and harassing them, P.T.

       stubbornly persisted in his inappropriate behavior. For young girls like Ka and

       Ki, it was reasonable to experience fear and intimidation from P.T.’s constant

       groping and his boorish yelling and stomping. P.T.’s effort to categorize his

       behavior as merely “annoying” ignores the gravity of his behavior and asks us

       to reject the reasonable inferences to be drawn from his behavior and its likely

       emotional impact on vulnerable young girls. Thus, sufficient evidence

       supported the issuance of permanent protective orders against P.T. and in favor

       of both Ka and Ki on the grounds that P.T. stalked each one of them.


[25]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1241 | November 27, 2019   Page 11 of 11